Citation Nr: 1106556	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  07-29 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for 
lumbar degenerative disc disease and degenerative joint disease, 
status post multi-level fusion.  

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to October 
1971.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which granted service connection for a lumbar spine 
disability.  The Veteran appealed for a higher rating.  This 
appeal also comes from an October 2006 rating decision that 
denied the Veteran's claim of entitlement to TDIU.  

In October 2010 the Veteran testified at a hearing before the 
undersigned Veterans' Law Judge.  Following the hearing, the 
Veteran submitted additional evidence in support of his claims 
and waived the right to have the evidence initially considered by 
the RO.  38 C.F.R. § 20.1304(c) (2010).

The claims of entitlement to service connection for depression, 
claimed as secondary to the service-connected lumbar spine 
condition; service connection for erectile dysfunction; service 
connection for a left knee scar, and entitlement to special 
monthly compensation based on a need for the regular aid and 
attendance of another person or being housebound, have been 
raised by the record, but have not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them, and they referred to the AOJ for 
appropriate action.  





FINDINGS OF FACT

1.  The service-connected lumbar degenerative disc disease and 
degenerative joint disease, status post multi-level fusion, is 
manifested by pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and spasms, with little intermittent relief.

2.  The Veteran is unable to secure or follow a substantially 
gainful occupation by reason of the service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 60 percent, but not 
higher, for lumbar degenerative disc disease and degenerative 
joint disease, status post multi-level fusion, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (in 
effect prior to Sept. 23, 2002); Diagnostic Code 5293 (in effect 
from September 23, 2002, to September 25, 2003); Diagnostic Codes 
5285, 5286 (in effect prior to September 26, 2003); Diagnostic 
Codes 5235 to 5243 (in effect from September 26, 2003).

2.  The criteria for a total disability rating based on 
individual unemployability have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.340,  4.16 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Lumbar Spine Disability

The Veteran claims that he is entitled to an initial disability 
rating higher than 40 percent for his lumbar spine disability.  

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-
connected disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a 
question as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The 
Board will consider entitlement to staged ratings to compensate 
for times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess fatigability, 
swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45 (2010); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of 
arthritis, painful motion is factor to be considered.  38 C.F.R. 
§ 4.59 (2010).

VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A rating decision in May 2006 granted service connection for 
lumbar degenerative disc disease and degenerative joint disease, 
status post multi-level fusion, and assigned a 40 percent 
disability rating, effective November 27, 2001.    

On VA examination in December 2001, the Veteran reported 
inability to sit, stand, or walk for more than a few minutes 
without pain.  The pain was constant and extended down the 
posterior aspects of both lower extremities, with flare-ups of 
pain four to five times a day.  The Veteran was treated the pain 
with medication, to include methadone.  The Veteran walked with a 
cane and exhibited a moderate to severe left antalgic gait.  The 
examiner reported no movement of the lumbar spine.  There was 
flexion, extension, and side bending at the level of T10.  The 
examiner diagnosed multi-level degenerative disease of the spine, 
status post-several spinal fusion surgeries, with residual lack 
of motion of the lumbar spine, chronic pain, and bilateral 
moderate to severe piriformis syndrome.    

On VA examination in August 2005, the Veteran complained of back 
pain that radiated to both legs.  The Veteran denied urinary or 
fecal incontinence, or erectile dysfunction.  The Veteran's gait 
was antalgic, limping on the right leg, and he required the 
assistance of a cane for ambulation.  Flexion was to 40 degrees 
with pain and spasms; he exhibited severely limited backwards 
extension from zero to -5 degrees; lateral flexion was to 10 
degrees with pain, bilaterally; and rotation was limited to 15 
degrees, bilaterally.  The combined range of motion was 95 
degrees.  Knee and ankle jerks were present, but diminished.  

VA clinical treatment notes show complaints of chronic lower back 
and knee pain, with complaints of falling, and treatment for the 
lumbar spine condition.  In July 2009, the Veteran reported 
getting a motorized scooter to assist him with mobility.  In 
August 2010, a clinician noted that the Veteran's chronic low 
back pain was progressive.  The pain was rated between 6 and 9 
out of 10 in intensity.  Treatment consisted of medication, to 
include opiates and neuropathic pain medications.  The Veteran's 
gait was wide based and antalgic favoring the left lower 
extremity.  Reflexes in the left lower extremity were absent.  
Trendelenburg's sign was positive on the left.  There was 
weakness of the left lower extremity mainly affecting the gluteal 
muscles.  There was minimal tenderness over the lumbar spine.  
Lumbar range of motion was very limited in all planes.  

On VA examination in August 2010, the Veteran complained of 
constant severe low back pain, worsened by standing and walking, 
and overall exacerbated by physical activity.  The pain was 
relieved by rest and medication.  The pain would radiate to his 
legs.  He complained of numbness and tingling in both legs.  The 
Veteran reported stiffness, fatigue, spasms, decreased motion, 
paresthesia and numbness.  Reportedly, he had been incapacitated 
in the previous 12 months due to the lumbar spine condition.  He 
denied urinary or fecal incontinence.  He slept in a semi-sitting 
position in his hospital-type bed, as he was uncomfortable laying 
flat.  He related limitation in walking due to back pain and 
falling incidents.  The Veteran walked with an antalgic gait due 
to back pain.  His walking was unsteady and he required a cane 
for ambulation.  He did not need a brace, crutches, corrective 
shoes, a wheelchair, a prosthesis, or a walker.  Flexion of the 
thoroculumbar spine was to 50 degrees, extension was to zero 
degrees, right and left lateral flexion was to 5 degrees, and 
right and left rotation was to 5 degrees.  The joint function of 
the spine was not additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination after repetitive 
use.  There was muscle spasm throughout the lumbar spine and 
guarding of movement.  On neurological examination, the lumbar 
spine sensory function was impaired.  The lower extremities 
revealed no pathological reflexes.  The examiner noted there were 
signs of intervertebral disc syndrome and the most likely 
peripheral nerve was the sciatic nerve.  The Veteran related 
inability to function or work due to the lower back.  The 
examiner determined that the lumbar spine condition limited the 
Veteran's ability to perform household chores.  

At the October 2010 personal hearing the Veteran testified that 
he spent two to three days a week in bed.  He complained of 
symptoms related to sciatica of the lower extremity.  The Veteran 
reported using a motorized scooter for ambulation, due to 
inability to walk comfortably for any prolonged period of time.

In a statement in October 2010, the Veteran's treating physician 
reported that the Veteran required two to three days of bedrest 
per week after doing normal activities.  

Since the Veteran filed his claim for increase in November 2001, 
the criteria for evaluating disabilities of the spine have been 
revised twice, once, effective September 23, 2002, and again 
effective September 26, 2003.  Amended rating criteria can be 
applied only for periods from and after the effective date of the 
regulatory change.  The Board can apply only the prior regulation 
to rate the Veteran's disability for periods preceding the 
effective date of the regulatory change, but must apply both 
criteria to the period after the effective date of the regulatory 
change and determine which is more favorable to the claimant.  
VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000); Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Upon review of the record, the Board is of the opinion that the 
old version of the regulations is more favorable to the Veteran 
and a 60 percent rating is warranted for the Veteran's service-
connected lumbosacral spine disorder, under the old regulations.

Under the old regulations, a 60 percent rating is warranted 
pronounced intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  38 C.F.R. 4.71a, 
Diagnostic Code 5293 (prior to September 23, 2002).

Throughout the period on appeal, the Veteran has complained of 
inability to stand, walk, or sit comfortably for any period of 
time.  The Veteran walked with a moderate to severe left antalgic 
gait.  He requires assistive devices for ambulation, to include a 
cane and a scooter, and slept in a semi-sitting position in a 
hospital-type bed.  The Veteran has related constant severe pain 
in the lower back that radiates to the lower extremities and 
requires him to spend two to three days a week in bedrest.  He 
also related numbness and tingling in both legs.  On VA 
examination in December 2001, the examiner diagnosed bilateral 
moderate to severe piriformis syndrome.  On VA examination in 
August 2005, flexion was to 40 degrees with pain and spasms.  VA 
clinical treatment notes in August 2010 show that on examination 
reflexes in the left lower extremity were absent.  
Trendelenburg's sign was positive on the left.  There was 
weakness of the left lower extremity mainly affecting the gluteal 
muscles.  In August 2010, flexion of the thoroculumbar spine was 
to 50 degrees, and there was muscle spasm throughout the lumbar 
spine, as well as guarding of movement.  On neurological 
examination, the lumbar spine sensory function was impaired and 
the examiner noted there were signs of intervertebral disc 
syndrome and the most likely peripheral nerve was the sciatic 
nerve.  The Board concludes that those neurological findings more 
nearly approximate a 60 percent disability rating under 
Diagnostic Code 5293.  The evidence shows that the Veteran's 
condition more nearly approximates a pronounced intervertebral 
disc syndrome with little intermittent relief.

The Veteran's low back disorder, rated at 60 percent disabling as 
assigned in this decision, is the maximum rating under Diagnostic 
Code 5293 for pronounced intervertebral disc syndrome under the 
regulations in effect prior to September 23, 2002.  As the rating 
is at the maximum under Diagnostic Code 5293 of the old 
regulations, consideration of functional loss due to pain is not 
required.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Consideration has been given to whether any other applicable 
diagnostic code under the old regulations provides a basis for 
higher rating for the lumbar spine disability.  The Veteran's 60 
percent rating is greater than the maximum rating under 
Diagnostic Code 5289 for ankylosis of the lumbar spine, 
Diagnostic Code 5292 for limitation of motion of the lumbar 
spine, and Diagnostic Code 5295 for lumbosacral strain under the 
regulations in effect prior to September 26, 2003.  There 
evidence does not show that the Veteran's entire spine is 
ankylosed, nor is there evidence of residuals of a fractured 
vertebra, with cord involvement, with the Veteran being bedridden 
or requiring long leg braces.  Therefore, Diagnostic Codes 5285 
and 5286 (as in effect prior to September 26, 2003) are not 
applicable and the regulations in effect prior to September 26, 
2003, do not provide warrant a rating greater than 60 percent.

In considering the claim under the revised regulations, the Board 
finds that a disability rating higher than 60 percent is not 
warranted.  Under the revised regulations for evaluation of 
intervertebral disc syndrome, under Diagnostic Code 5293, 
effective September 23, 2002, and under Diagnostic Code 5243 
effective September 26, 2003, intervertebral disc syndrome is 
rated either by separate ratings of its chronic orthopedic and 
neurologic manifestations; or on the total duration of 
incapacitating episodes over the past 12 months, whichever method 
results in the higher rating when all disabilities are combined 
under 38 C.F.R. § 4.25.

As provided in the revised regulations, under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, the maximum rating is 60 percent with incapacitating 
episodes having a total duration of at least six weeks during the 
past 12 months.  For purposes of rating under Diagnostic Code 
5293, an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician.  The 
Veteran reported that his low back condition required him to 
spend two to three days a week in bedrest, and his treating 
physician in October 2010 indicated that the Veteran's lumbar 
spine condition required two to three days a week of bedrest.  As 
a 60 percent is already assigned, a higher rating is not possible 
under the version of Diagnostic Code 5293 from September 23, 
2002, or of Diagnostic Code 5243 from September 26, 2003.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), Diagnostic Code 
5243 (2010).  

Under the General Rating Formula for Diseases and Injuries of the 
Spine in the revised regulations, the Veteran's current 60 
percent rating assigned herein is greater than the maximum rating 
based on limitation of motion of the lumbar spine, that includes 
symptoms such as pain, stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, and for 
unfavorable ankylosis of the entire thoracolumbar spine.  Under 
the revised regulations, the general rating formula notes that 
the ratings are for disabilities of the spine with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected.  Accordingly, 
functional loss due to pain is not required.  Johnston v. Brown, 
10 Vet. App. 80 (1997).  The only higher rating available is a 
100 percent rating for which the objective criteria provide there 
must be unfavorable ankylosis of the entire spine, which is not 
shown by the evidence of record.

The revised schedule provides for a separate rating for any 
associated objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, under an appropriate 
Diagnostic Code.  38 C.F.R. § 4.71a, DC 5243, Note (1) (2010).  
However, the medical evidence of record does not show associated 
objective neurologic abnormalities so that a separate 
neurological disability rating, as it applies to his lumbar spine 
disability is warranted.  While the  evidence shows complaints of 
pain and sensory disturbances in the lower extremities, in the 
absence of moderately severe or worse incomplete paralysis of the 
sciatic nerve, the combination of the separate ratings for 
chronic orthopedic manifestation, 40 percent for severe 
limitation of motion and 20 percent for moderate incomplete 
paralysis of the sciatic nerve, does not exceed the already 
assigned 60 percent rating under Diagnostic Code 5293.  38 C.F.R. 
§ 4.25 (2010).  The Veteran's left sciatic nerve shows at most 
moderate incomplete paralysis.  However, the right sciatic nerve 
does not show ratable neurologic residuals such that, combined 
with a 40 percent rating for limitation of motion of the lumbar 
spine, the combined rating would exceed 60 percent.

The Veteran also is not entitled to a separate compensable rating 
for arthritis of the lumbar spine.  The rating under Diagnostic 
Code 5293 involves loss of range of motion due to nerve defects 
and resulting pain associated with injury to the sciatic nerve.  
VAOGCPREC 36-97 (1997), 63 Fed. Reg. 31262 (1998).  Under the 
prior regulations, arthritis was to be rated on limitation of 
motion.  Under the revised regulations, degenerative arthritis of 
the spine is to be evaluated under the formula for evaluating 
diseases and injuries of the spine which also is based on 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5242 
(2010).  Thus the symptomatology for the conditions is 
duplicative and a separate rating assignment is not permitted.  
38 C.F.R. § 4.14 (2010); Esteban v. Brown, 6 Vet. App. 259 (1994) 
(the critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative or 
overlapping with the symptomatology of the other condition).

In sum, the Board finds that a 60 percent disability rating is 
warranted under Diagnostic Code 5293 under the criteria in effect 
prior to September 23, 2002.  However, the preponderance of the 
evidence is against the assignment of a disability rating higher 
than 60 percent under either the old or new criteria.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Although the Board is precluded by regulation from assigning an 
extraschedular rating in the first instance, the Board is not 
precluded from considering whether the case should be referred to 
the Director of VA's Compensation and Pension Service for a 
rating.  The threshold factor for extraschedular consideration is 
a finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for that 
service-connected disability are inadequate.  That is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  38 C.F.R. § 3.321(b)(1) (2010).

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluation is adequate.  Therefore, referral for an 
extraschedular rating is not required.  Thun v. Peake, 22 Vet. 
App. 111 (2008).

Here, the rating criteria for the Veteran's lumbar spine 
disability reasonably describe the Veteran's disability level and 
symptomatology, and provide for higher ratings for additional or 
more severe symptoms, which have not been shown.  Therefore the 
disability pictures are contemplated by the Rating Schedule, and 
the assigned schedular ratings are adequate.  The evidence does 
not show that the Veteran's lumbar spine disability has resulted 
in frequent hospitalizations.  To the extent the lumbar spine 
disability caused marked interference with employment, as further 
explained below, the Veteran's claim for a TDIU due to service-
connected disabilities is granted by this decision.  
Consequently, the Board finds that referral for extraschedular 
consideration is not warranted.  38 C.F.R. § 3.321(b)(1) (2010).

Total Disability Rating

The Veteran contends that he is entitled to a TDIU rating because 
he is unable to secure or follow a substantially gainful 
occupation due to his service-connected disabilities.  The 
Veteran specifically claims that he is unable to work in any 
capacity due to his inability to walk or stand for any period of 
time, or to sit for more than a few minutes without the need to 
readjust his position or rest.  He further asserts that his 
chronic pain medication interferes with his ability to 
concentrate.  He also reports that due to required bedrest during  
periods of flare-ups in the service-connected conditions, he is 
unable to sustain a reliable work attendance record.   

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe that 
it is impossible for the average person to secure or follow a 
substantially gainful occupation.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  In reaching such 
a determination, the central inquiry is whether the Veteran's 
service connected disabilities alone are of sufficient severity 
to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 
(1993).  Consideration may be given to the Veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 
4.16, 4.19 (2010); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities:  provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (2010).

For the purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered as 
one disability: (1) Disabilities of one or both upper 
extremities, or of one or both lower extremities, including the 
bilateral factor, if applicable, (2) disabilities resulting from 
common etiology or a single accident, (3) disabilities affecting 
a single body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular- renal, neuropsychiatric, (4) multiple injuries 
incurred in action, or (5) multiple disabilities incurred as a 
prisoner of war.  38 C.F.R. § 4.16(a) (2010).

The Veteran's ability or inability to engage in substantial 
gainful activity must be examined in a practical manner, and the 
thrust is whether a job is realistically within the physical and 
mental capabilities of the appellant.  Moore v. Derwinski, 1 Vet. 
App. 83 (1991).  Marginal employment shall not be considered 
substantially gainful employment, and generally shall be deemed 
to exist when a Veteran's earned income does not exceed the 
amount established by the United States Department of Commerce, 
Bureau of the Census, as the poverty threshold for one person.  
Marginal employment may also be held to exist, on a facts-found 
basis, when earned annual income exceeds the poverty threshold.  
38 C.F.R. § 4.16(a) (2010); Faust v. West, 13 Vet. App. 342 
(2000).

Veterans who, in light of their individual circumstances, but 
without regard to age, are unable to secure or follow a 
substantially gainful occupation as a result of service-connected 
disabilities shall be referred to appropriate VA officials for 
consideration of the assignment of a total rating, without regard 
to whether an average person would be rendered unemployable by 
such circumstances.  Thus, the criteria include a subjective 
standard.  Unemployability is synonymous with the inability to 
secure and follow a substantially gainful occupation.  38 C.F.R. 
§ 4.16(b) (2010); VAOPGCPREC 75-91 (1991), 57 Fed. Reg. 2317 
(1992).  

Service connection is currently effect for lumbar degenerative 
disc disease and degenerative joint disease, status post multi-
level fusion, rated 60 percent disabling, and postoperative left 
knee instability, rated 30 percent disabling.  Therefore, the 
combined disability rating is 70 percent and the Veteran meets 
the percentage criteria of 38 C.F.R. § 4.16(a).  The Board must 
consider whether the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.

The Veteran was last employed in August 1993 as a machinery 
quality control technician.  He stopped working due to an 
industrial injury.    

In June 2006, a VA clinician indicated that the Veteran had been 
clinically treated for his service-connected lumbar spine 
disability and knee disability.  The clinician noted that the 
Veteran's activity was significantly limited due to pain and 
immobility directly caused by the service-connected conditions, 
and opined that as a result, the Veteran was unable to engage in 
gainful employment.  

On VA examination in August 2010, the Veteran's knee symptoms 
included pain, weakness, locking, redness swelling, fatigability, 
deformity, effusion, subluxation and dislocation.  He related 
flare-ups in pain twice a day for an hour, precipitated by 
physical activity.  The Veteran was unable to squat, stoop or sit 
longer than one hour.  He reported difficulty walking and 
standing.  He denied the condition resulted in total 
incapacitation in the previous 12 months.  The examiner noted 
mild ACL laxity, moderate collateral ligament laxity, with 
continued pain and giving way.  The Veteran reported inability to 
function or work due to the lower back disability.  The condition 
had resulted in incapacitation in the previous 12 months.  Due to 
the condition, he slept in a semi-sitting position in his 
hospital-type bed and required assistive devices for ambulation.  
The examiner determined that the lumbar spine condition and left 
knee disabilities limited the Veteran's ability to perform 
household chores because of back and left knee pain with 
ambulation, and giving way of the left knee.  The examiner did 
not provide an opinion as to the effect the disabilities had on 
the Veteran's ability to obtain and secure gainful employment, 
noting that the Veteran was unemployed.  

In a statement in October 2011, the Veteran's treating physician 
noted treatment for the  service-connected back and left knee 
disabilities, to include physical therapy, multiple back and knee 
surgeries, and chronic narcotics for pain.  The physician 
reported that the Veteran required two to three days of bedrest 
per week after doing normal activities.  The physician opined 
that the Veteran was 100 percent disabled due to his conditions.    

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists because 
of an approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 4.3 (2010).

Considering the evidence as outlined above, and resolving 
reasonable doubt in favor of the Veteran, the Board finds that 
the evidence supports the Veteran's claim that he is unable to 
secure and follow a substantially gainful occupation by reason of 
his service-connected lumbar spine disability and left knee 
disorder.  Thus, the evidence is such that reasonable doubt may 
be resolved in favor of the Veteran a total disability rating is 
allowed.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An initial disability rating of 60 percent for lumbar 
degenerative disc disease and degenerative joint disease, status 
post multi-level fusion, is granted.

TDIU is granted, subject to the law and regulations governing the 
payment of monetary benefits.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


